Title: To Thomas Jefferson from Edward Bancroft, 28 April 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
April 28th. 1789.

I have just received your favour of the 24th. inst. with the Letter inclosed which I have sent to Mrs. Paradise. It is now so late that I have only time to say that we last night met the principal of Mr. Paradise’s Creditors, who all agreed to the amended Proposal of allowing Mr. Paradise the money in the Funds and [on]e third of the Produce of the Virginia Estate Debts, excepting only one inconsiderable Creditor of the name of Bottsworth whose demand is about £15, and who declares he will come into no Agreement nor accept any thing less than the whole money immediatly. The other Creditors reproved him so severely that he Left the meeting, and they afterwards appeared all disposed, if he continues inflexible, to allow the Trustees to pay him out of the first monies to be received, or even to contribute themselves to make up the sum at once so as to relieve Mr. Paradise from any difficulty with him. At this meeting the Creditors agreed to Mr. Paradis’s nomination of me as one of the Trustee’s and they joined Mr. Barlow the Silk Mercer as the other, Mr. Gatman and Mr. Seward having both refused to act. All the Creditors except Bottsworth declared that Mr. Paradise might return without any danger from them, but a[fter] consideration they were of opinion [that as] several Creditors had not attended it would not be adviseable for Mr. Paradise to appear until the Deed should be signed which they urged Mr. Young (as I have strongly done) to finish as fast as possible. I have indeed had a strong intimation from a considerable Creditor, that Mr. Paradise would be in great Danger from some Particular Persons if he should be Known to be in London before those persons shall have tied up their own hands by written Engagments. Mr. Young has promised to exert himself in preparing the Deed, and I hope it may be finished in 8 or 10 days, after which I think the Signatures may be procured in three or four days. If Mr. Paradise ventures to return  before he hears that this is absolutely done, I would have him come so as that if necessary he can be private a little time.
Count Zenobio has promised me not to Claim h[is £]30 ⅌ an. out of the Bank Intrest un[til] Mr. Paradise’s present Debts shall be dis[charged] so that he will have the whole of that Intrest to depend upon: but this I have not communicated to the Creditors and I doubt whether it is worth while to make the alteration you mention in the Trust Deed, for in truth if any thing considerable should be received from the Debts in Virginia, the Creditors may well afford to spare Mr. P. one third thereof; since by the time he receives £700 from the Produce of the Estates and Debts together, they must necessarily receive £1400 which will discharge all their Demands. I have only time to add that I am with great & sincere respect Dear Sir Your most faithful & Devoted Servant,

Edwd. Bancroft

